    Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.300 Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


WILLIAM SIM SPENCER,
                                                                    Case No. 1:19-cv-201
                 Plaintiff,
                                                                    Hon. Robert J. Jonker
v.

JOSEPH GASPER,

                 Defendant.
                                         /

                               REPORT AND RECOMMENDATION

                 This is a pro se civil rights action brought by plaintiff William Sim Spencer

(“Spencer”) pursuant to 42 U.S.C. § 1983. On October 23, 2001, Spencer pled guilty to eight

counts of second-degree criminal sexual conduct (CSC II). See Plea Trans. (Oct. 23, 2001) (ECF

No. 1-14). These convictions required him to register as a sex offender under Michigan’s Sex

Offenders Registration Act, M.C.L. § 28.721 et seq. (“SORA”). Compl. (ECF No. 1, PageID.4-

5); see People v. Spencer, Nos. 343367 & 343468 (Mich. App. Jan. 22, 2019) (ECF No. 1-2,

PageID.17). The present lawsuit seeks declaratory and injunctive relief against Col. Joseph Gasper

in his official capacity as Director of the Michigan State Police (“MSP”). This is Spencer’s second

lawsuit filed in this Court challenging the constitutionality and application SORA. His first lawsuit

remains pending. See William Sim Spencer v. Bill Schuette, et al., 1:18-cv-229 (W.D. Mich.)

(“Spencer v. Schuette”).1 This matter is now before the Court on defendant Gasper’s motion to

dismiss (ECF No. 22). The motion is unopposed.



1
 The Court notes that in Spencer v. Schuette, Spencer is suing former Michigan Attorney General Schuette, former
MSP Director Etue, special prosecutor Cooney, MSP Trooper Smith, and Benzie County Prosecutor Swanson. Most
of these government actors are referenced in Spencer’s present lawsuit. See infra.

                                                       1
    Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.301 Page 2 of 17




                  I.       Background

                  A.       Procedural History

                  Spencer’s pro se complaint is difficult to follow. Before the Court can address the

merits of defendant’s motion, it needs to set out the sequence of events which led to Spencer filing

this lawsuit. The Court will rely on the allegations in the complaint, exhibits attached to the

complaint (ECF Nos. 1-2 through 1-14), documents related to the complaint in this case which

were filed in Spencer’s companion case (Spencer v. Schuette), and the procedural history recited

by the Michigan Court of Appeals in Spencer, Nos. 343367 & 343468. See, e.g., Bassett v.

National Collegiate Athletic Association, 528 F.3d 426, 430 (6th Cir. 2008) (“When a court is

presented with a Rule 12(b)(6) motion, it may consider the Complaint and any exhibits attached

thereto, public records, items appearing in the record of the case and exhibits attached to

defendant’s motion to dismiss so long as they are referred to in the Complaint and are central to

the claims contained therein.”).

                  Spencer resides in Benzie County, Michigan. Compl. at PageID.2. Immediately

after his release from prison in 2016, Spencer filed a lawsuit (the “civil case”) in the Benzie County

Circuit Court (sometimes referred to as the “circuit court”) suing the Benzie County Prosecutor

Sara Swanson (“Prosecutor Swanson”) and the Director of the Michigan State Police (“MSP”) to

declare SORA unconstitutional. See Prel. Exam. Trans. at PageID.2457-2458.2 The civil case

started a chain of events which resulted in the present lawsuit. As the Michigan Court of Appeals

explained:

         Following defendant's release from prison in August 2016, he filed a [pro se] civil
         complaint against the Benzie County Prosecuting Attorney and the State Police

2
  Spencer’s testimony regarding the date he filed the civil case appears in the January 26, 2017, preliminary
examination transcript from his Benzie County criminal case. A copy of this transcript was filed in Spencer v. Schuette
as ECF No. 131-1, at PageID.2429-2478, and will be cited in this report as “Prel. Exam. Trans.”


                                                          2
Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.302 Page 3 of 17




       Department Director, arguing that SORA’s reporting requirements, as applied to
       him, were unconstitutional under Does # 1-5 v Snyder, 834 F3d 696, 705-706 (CA
       6, 2016), which held that the 2006 and 2011 SORA amendments retroactively
       increased a punishment in contravention of the Ex Post Facto Clause of the United
       States Constitution. Defendant’s civil case was split, and it proceeded in both
       Benzie County and the [Michigan] Court of Claims.

Spencer, Nos. 343367 and 343468 (PageID.17).

               Before Spencer’s civil case was split between the circuit court and the Court of

Claims, Spencer filed a motion for a temporary restraining order (“TRO”) related to SORA. At a

hearing held on August 30, 2016, Benzie County Circuit Court Judge David A. Thompson denied

Spencer’s motion, which sought to enjoin the MSP from enforcing SORA as it applies to him and

that his current registration be removed from the electronic database maintained by the MSP.

Hearing Trans. (Aug. 30, 2016) (ECF No. 1-3, PageID.41, 47).

               On November 29, 2016, Judge Thompson addressed Spencer’s second motion for

a TRO, in which he sought to prevent the transfer of his claims against the MSP to the Court of

Claims. See Hearing Trans. (Nov. 29, 2016) (ECF No. 1-12). Spencer used the hearing to re-

argue his claim that SORA did not apply to him, citing the recent case of Does #1-5 v. Snyder, 834

F.3d 696 (6th Cir. 2016). Id. at PageID.76. Judge Thompson advised Spencer that the request for

this relief had been denied, noted that he was aware of the Does decision, and proceeded with the

hearing. Id. at PageID.76-79.

               Prosecutor Swanson represented herself in the civil case.       She responded to

Spencer’s arguments regarding the Does decision as follows:

       The 6th Circuit Court of Appeals has ruled that the 2006 and 2011 amendments to
       the Sex Offender Registration Act are ex post facto and are unconstitutional as
       applied to defendants that were convicted before those dates such as this plaintiff.
       That is a binding decision. That is something that I would follow. A restraining
       order is not necessary. The court does not need to order me to follow the law.
       That’s what I do every single day so a restraining order is not necessary.



                                                3
    Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.303 Page 4 of 17




                  Now, it did not rule the entire Sex Offender Registration Act is
           unconstitutional and the other provisions continue to apply to this plaintiff. If he
           were to choose not to follow those provisions, it is very possible that my office
           would prosecute him.

Id. at PageID.82-83.

                    Judge Thompson denied Spencer’s motion to stop the transfer of the MSP claims

to the Court of Claims. The judge also addressed Spencer’s claims regarding the Does decision:

                  Additionally, Mr. Spencer, I don’t know for sure but I anticipate that there
           are many other defendants, past defendants, now plaintiffs, such as yourself that are
           suddenly confronted with the obligations under SORA and the implications of the
           Doe case. The idea of having 83 different counties in the Circuit Courts rendering
           decisions that may contradict one another really doesn't make much sense to me. .
           . .

                   You should appreciate what Ms. Swanson has said to you today. . . She has
           indicated that she understands what Doe [sic] now has done with regards to the ex
           post facto application of SORA in Michigan. So I think it’s refreshing to have a
           prosecutor that actually will say those things in a public courtroom and mean it. So
           the Court’s issued its ruling.

Id. at PageID.84-86. Spencer appealed Judge Thompson’s decision. See Spencer v. Benzie County

Prosecuting Attorney, No. 335827 (Mich. App. Nov. 14, 2017).3 Ultimately, the Michigan Court

of Appeals reversed Judge Thompson’s denial of the TRO. However, it took the appellate court

about one year to issue its decision. A number of events occurred during that time period which

are relevant to Spencer’s allegations in the present lawsuit.

                    Although Judge Thompson denied his motions for a TRO, Spencer did not complete

his SORA registration in November, 2016. Spencer, Nos. 343367 and 343468 at PageID.17. The

MSP and the local prosecutor concluded that Spencer should have registered, and he was arrested

on or about December 23, 2016 and charged with violating SORA (the “criminal case”). Compl.

at PageID.4. Spencer contested the charge at the preliminary hearing. First, Spencer claimed that



3
    A copy of this opinion appears in Spencer v. Schuette as ECF No. 128-11.

                                                          4
Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.304 Page 5 of 17




the court order which required him to register under SORA was invalid. In this regard, Spencer

alleged that he introduced a record of his 2001 guilty plea “to demonstrate that the order to register

under SORA is tainted by ineffective assistance of both trial and appellate counsel.” Id. at

PageID.5. Spencer alleged (without citation to the court record) that “the preliminary exam court

ruled that SORA provides no exception to the Doctrine of Finality of Judgments and, therefore,

does not allow Mr. Spencer to rebut the presumption that the undisturbed court order to register

under SORA is not tainted by ineffective assistance of counsel.” Id.

               Second, Spencer alleged that this arrest was entrapment, i.e., “he was entrapped by

the words of his local prosecuting attorney, at the 11/29/2016 hearing at the Benzie County Circuit

Court.” Id. at PageID.10. Spencer testified that he was led to believe that he did not have to

register in November 2016. In his words, “I was told you don't need a temporary restraining order

to enjoin enforcement because the top law enforcement officer in the County just said that [SORA]

wouldn't be enforced retroactively.” Prel. Exam. Trans. at PageID.2462-2463.

               While Spencer alleged “entrapment” based on Prosecutor Swanson’s statements

made during the civil case, his complaint omits the fact that Swanson did not file the criminal case

against him. Prosecutor Swanson recognized a potential conflict of interest in charging Spencer

for SORA violations because Spencer was suing her in the civil case. For this reason, Swanson

requested the appointment of a special prosecutor to address the MSP’s investigation of Spencer’s

SORA violation. On December 14, 2016, Michigan Attorney General Schuette appointed Grand

Traverse County Prosecuting Attorney Robert Cooney as the special prosecutor in Spencer’s

SORA registration case. The special prosecutor reviewed the case and, in a felony complaint dated

December 19, 2016, charged Spencer with failing to comply with his reporting duties as a sex




                                                  5
    Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.305 Page 6 of 17




offender, refusing/failing to pay the registration fee for a sex offender, and as an habitual offender

(fourth offense).4

                 Spencer was bound over on the charges, but the circuit court quashed the bindover.

The Michigan Court of Appeals summarized the evidence presented at Spencer’s preliminary

examination and the circuit court’s action as follows:

                  Michigan State Police Trooper Kenneth Smith testified that, as a tier III
         offender, defendant was required to verify his address in November, February,
         May, and August. According to Smith, when he spoke with defendant in December
         [2016], defendant was open about not verifying in November [2016], and defendant
         told Smith that he had been in court the week before [in the civil case] and the
         prosecutor told him that she would not prosecute him for violating SORA. Smith
         testified that defendant did attempt to verify his address in January [2017], but
         because that was not defendant’s registration month, the verification was not
         accepted. The district court bound defendant over on the charges.

                 Defendant moved to quash the bindover, arguing in pertinent part that he
         was not required to verify his address in November because the tier III offender
         classification and registration date scheme was created by 2011 PA 17, which was
         not applicable to defendant under Does. The circuit court remanded to the district
         court for clarification because the district court had stated that the 1999 version of
         SORA applied to defendant, but it then bound defendant over on the basis that he
         had not updated his address in November, which was not a requirement of 1999 PA
         85.

Spencer, Nos. 343367 & 343468 (PageID.17).

                 Before the district court held Spencer’s second preliminary examination in the

criminal case, the Michigan Court of Appeals issued its decision reversing Judge Thompson’s

order in the civil case. This ruling affected the criminal case, because it enjoined the defendant

(the Benzie County Prosecutor) from prosecuting Spencer for violations of the 2006 and 2011

SORA amendments:

                On November 14, 2017, this Court released its opinion on defendant’s
         [Spencer’s] civil appeal against the Benzie County Prosecutor, holding that
         defendant was correct “that in Does, the Sixth Circuit Court of Appeals held that

4
 See Spencer v. Schuette: ECF No. 128-5 (petition for appointment of special prosecutor); ECF No. 128-6 (order of
appointment of special prosecutor); and ECF No. 128-7 (felony complaint dated Dec. 19, 2016).

                                                       6
Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.306 Page 7 of 17




       retroactive application of the 2006 and 2011 SORA amendments violates the Ex
       Post Facto Clause of the United States Constitution.” Spencer v Benzie Co
       Prosecuting Attorney, unpublished per curiam opinion of the Court of Appeals,
       issued November 14, 2017 (Docket No. 337827), p 2. This Court ultimately
       “remand[ed] for entry of an order enjoining the prosecution of plaintiff for charges
       based on a violation of the requirements set forth in the 2006 and 2011 SORA
       amendments.” Id. at 3.

Id.

              Two days after the appellate court remanded the civil case, the district court held a

second preliminary examination in the criminal case and bound over Spencer for a different SORA

violation:

                The district court held a second preliminary examination on November 16,
       2017. The prosecution argued that the 1999 version of SORA required quarterly
       registration within the first 15 days of October, which defendant did not do. The
       district court found that there was probable cause to believe that defendant had not
       complied with the 1999 version of SORA because he was required to report
       quarterly, which meant between October 1 and October 15. It found that defendant
       failed to comply with MCL 28.725a by failing to verify his address and again bound
       defendant over on the charges.

Id. at PageID.18.

              Spencer challenged the second bindover, which the circuit court quashed:

               Defendant moved to quash the new bindover on the basis that the record did
       not establish that defendant failed in his obligations as a listed offender. The circuit
       court issued a written opinion in which it stated that this Court's opinion in Benzie
       Co held that defendant could not be prosecuted under the 2006 or 2011 versions of
       SORA. The circuit court noted that MCL 28.725a existed only in the current
       version of SORA, and it requires verification for defendants who are tier III
       offenders. The felony information therefore charged defendant with failing to
       comply with a later version of SORA, and the circuit court again quashed the
       bindover.

               Defendant moved for reconsideration on the basis that the circuit court
       should have granted defendant additional relief by discontinuing his SORA
       registration. The prosecution also moved for reconsideration, arguing that the
       circuit court applied the wrong version of SORA. The circuit court denied both
       motions.

Id.

                                                  7
Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.307 Page 8 of 17




               On February 6, 2018, Judge Thompson ordered “that the Benzie County

Prosecuting Attorney, and its assigns, is enjoined from prosecuting the Plaintiff for charges based

on a violation of the requirements set forth in the 2006 and 2011 amendments to the Sex Offender

Registration Act” and closed the case. See Order Following Remand (ECF No. 1-5).

               While Spencer’s civil case against the Benzie County Prosecutor was closed, the

special prosecutor continued to press the criminal case for the SORA violations, appealing Judge

Thompson’s order to quash the bindovers. Spencer filed a cross-appeal. See Spencer, Nos. 343367

& 343468. On January 22, 2019, the Michigan Court of Appeals affirmed Judge Thompson’s

decision quashing the bindover:

               In this case, in a dispute between the present parties about the applicability
       of SORA to defendant, this Court held [in the civil case] that defendant cannot be
       prosecuted under the 2006 or 2011 versions of SORA and remanded for entry of an
       order “enjoining the prosecution of plaintiff for charges based on a violation of the
       requirements set forth in the 2006 and 2011 SORA amendments.” Benzie Co,
       unpub op at 3. We conclude that the circuit court did not err when it determined
       that 1999 PA 85 was the correct version of SORA to apply to defendant on the basis
       of our decision in Benzie Co.

Id. at PageID.19-20 (footnote omitted).

               In sum, we conclude that the circuit court properly quashed defendant's
       bindover because the law of the case provides that 1999 PA 85 governs defendant’s
       SORA registration, but the prosecutor charged him with violating 2011 PA 17, and
       the evidence at the bindover was not sufficient to support a finding that defendant
       violated 1999 PA 85.

               On cross-appeal, defendant argues that the circuit court should have
       determined that he is not required to comply with SORA because 2006 PA 402 and
       2011 PA 17 have nullified the definition of “listed offense” in 1999 PA 85. We
       reject this argument. Because only 1999 PA 85 applies to defendant, later changes
       to SORA do not affect his case.

               We decline to consider the remainder of defendant's arguments in his appeal
       and crossappeal because they can have no practical effect on this case. See People
       v Richmond, 486 Mich 29, 34; 782 NW2d 187 (2010), amended 486 Mich 1041
       (2010).



                                                 8
Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.308 Page 9 of 17




Id. at PageID.20-21.

               Although the Michigan Court of Appeals affirmed Judge Thompson’s order and set

out the applicable SORA requirements in 1999 PA 85, Spencer alleged that he was “uncertain” as

to whether he was required to update his SORA registration before February 28, 2019 (“pursuant

to the current law”) or between April 1, 2019 and April 15, 2019 (“pursuant to the law that was

deleted in 2011”). Compl. at PageID.7. Spencer sent an email to MSP Trooper Kenneth Smith

asking if he would be arrested if he failed to update registration by February 28, 2019. Id. In a

later telephone call, Trooper Smith “strongly suggested” that Spencer update by February 28th as

required by the current law. Id. Sometime later, Trooper Smith sent Spencer an email stating that

he had not heard back from the Michigan Attorney General’s Office, and offered to “take care of

the verification this time and by May [2019] maybe we’ll have clarification.” Id. at PageID.8.

               Due to Trooper Smith’s “lack of authority”, Spencer emailed the Benzie County

Prosecutor and the special prosecutor. Id. at PageID.8. After failing to receive a response, Spencer

emailed other individuals including Michigan’s Attorney General and Solicitor General asking

whether his registration deadline was February 28, 2019. Id. at PageID.9. On February 28, 2019,

Michigan Assistant Attorney General Schultz advised Spencer in an email that he did not need to

register until April, 2019, “as required by the 1999 version of SORA” and that the MSP “will not

take action against you for failing to update your registration today.” Id. at PageID.10. However,

Spencer did not believe any of the state actors, felt that he was being “entrapped,” and updated his

registration on February 28, 2019. Id. at PageID.10-11.

               C.      Spencer’s claims

               A few weeks after registering, Spencer filed the present federal lawsuit against MSP

Director Gasper. Spencer seeks relief pursuant to 42 U.S.C. § 1983, which “provides a civil cause



                                                 9
Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.309 Page 10 of 17




of action for individuals who are deprived of any rights, privileges, or immunities secured by the

Constitution or federal laws by those acting under color of state law.” Smith v. City of Salem,

Ohio, 378 F.3d 566, 576 (6th Cir. 2004). To state a § 1983 claim, a plaintiff must allege two

elements: (1) a deprivation of rights secured by the Constitution and laws of the United States, and

(2) that the defendant deprived him of this federal right under color of law. Jones v. Duncan, 840

F.2d 359, 360-61 (6th Cir. 1988); 42 U.S.C. § 1983.

               Spencer’s § 1983 complaint consists of a single count for declaratory judgment. Id.

at PageID.3-13. Spencer claims that SORA is unconstitutional because it is vague, uncertain, and

“fails to establish any reasonably ascertainable standard of guilt” contrary to the due process clause

of the 14th Amendment. Id. at PageID.2. He seeks to have SORA declared unconstitutional. Id.

at PageID.3.

               Spencer also claims that SORA is unconstitutional as to him because it assesses

new penalties for failing to register as a sex offender, without giving him an opportunity to

challenge the court order which requires him to register under SORA (i.e., his guilty plea and

judgment of sentence for the eight predicate sex offenses). Spencer contends that his 2001 guilty

plea was “tainted by ineffective assistance of trial and appellate counsel” because his trial lawyer

failed to inform him: (1) that “the serious consequences of his decision to plead guilty to a ‘Felony

Listed Offense’ [as identified in SORA] included mandatory registration under SORA”; and, (2)

that he forfeited his due process right at future criminal trials on SORA violations to challenge the

predicate sex offenses (in Spencer’s words “to rebut the presumption that the order to register

under SORA was not tainted by ineffective assistance of counsel”). Id. at PageID.4, 13 (emphasis

omitted). Spencer alleged that he has no adequate remedy at law because he is in imminent danger

of “repeated false arrests and malicious prosecutions under SORA.” Id. at PageID.12-13. Spencer



                                                 10
Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.310 Page 11 of 17




claims that SORA’s procedure violates his rights under the due process clause of the 5th and 14th

Amendments, and effective assistance of counsel under the 6th Amendment. Id. at PageID.2.

                   For his relief, Spencer wants this Court: to declare SORA facially unconstitutional

for “failing to provide an exception to the finality of judgments rule”; to declare that “the finality

of judgments rule may not be applied to an order to register under SORA if there is a colorable

showing that the order to register is tainted by ineffective assistance of trial and appellate counsel”;

to declare that the court order (i.e., the judgment of sentence) directing Spencer to register under

SORA “is tainted by ineffective assistance of trial and appellate counsel;” and to enjoin

enforcement of that order.. Id. at PageID.13.5

                   On April 10, 2019, this Court stayed the present case because Spencer’s criminal

case was pending on an application for leave to appeal to the Michigan Supreme Court. See Order

(ECF No. 12). Ultimately, the Michigan Supreme Court denied the application. See People v.

Spencer, 504 Mich. 894 (June 19, 2019). After the conclusion of Spencer’s criminal case, this

Court lifted the stay and ordered service on defendant. See Order (ECF No. 20). This matter is

now before the Court on defendant’s motion to dismiss.

                   II.      Defendant’s motion to dismiss

                   A.       Legal standard

                   Defendant’s motion to dismiss states that it is brought “under Fed.R.Civ.P. 12.”

See Motion (ECF No. 22). Neither defendant’s motion nor his brief identifies which portion of

Rule 12 applies to his motion, nor does he set out any legal standard. For purposes of this report,



5
  In federal litigation, “[t]he final judgment rule means that a party must ordinarily raise all claims of error in a single
appeal following final judgment on the merits.” University of Alabama Board of Trustees v. New Life Art, Inc., 567
F. Supp. 2d 1326, 1332 (N.D. Ala. 2008) (internal quotation marks omitted). The Michigan courts did not refer to the
final judgment rule in addressing Spencer’s claim in the criminal case. Rather, the state courts construed Spencer’s
claim as an improper collateral attack on his 2001 judgment of sentence. See discussion in § II.B.3., infra.


                                                            11
Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.311 Page 12 of 17




the Court construes defendant’s motion as brought pursuant to Fed. R. Civ. P. 12(b)(6), which

seeks dismissal for failure to state a claim upon which relief can be granted.

               To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to “state a claim to relief that is plausible on its face.” A
       claim has facial plausibility when the plaintiff pleads factual content that allows the
       court to draw the reasonable inference that the defendant is liable for the
       misconduct alleged. The plausibility standard is not akin to a “probability
       requirement,” but it asks for more than a sheer possibility that a defendant has acted
       unlawfully. Where a complaint pleads facts that are “merely consistent with” a
       defendant’s liability, it “stops short of the line between possibility and plausibility
       of ‘entitlement to relief.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted).

               In making this determination, the complaint must be construed in the light most

favorable to the plaintiff, and its well-pleaded facts must be accepted as true. Morgan v. Churchs

Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987). In this regard, pro se complaints, like the one filed

in this case, “are to be held to less stringent standards than formal pleadings drafted by lawyers,

and should therefore be liberally construed.” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011)

(internal quotation marks omitted). As discussed, Spencer attached a number of exhibits to his

complaint which relate to his claims. Defendant’s brief also includes a number of attachments

related to Spencer’s claims. See Exhibits (ECF Nos. 23-1 to 23-8). For purposes of this motion,

the Court will consider all of the parties’ attachments, as well as related documents filed in Spencer

v. Schuette. See Bassett, 528 F.3d at 430.

               B.      Discussion

               1.      The Court should dismiss Spencer’s complaint for lack of prosecution.

               Spencer did not file a response to defendant’s motion to dismiss. Spencer’s failure

to file a response can be construed as a waiver of opposition to the motion. See Notredan, L.L.C.

v. Old Republic Exch. Facilitator Co., 531 Fed. Appx. 567, 569 (6th Cir. 2013) (recognizing that



                                                 12
Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.312 Page 13 of 17




the plaintiff had forfeited a claim by failing to respond to or refute arguments made by the

defendants in the district court); Humphrey v. U.S. Attorney General’s Office, 279 Fed. Appx. 328,

331 (6th Cir. 2008) (holding that the defendant waived any argument on the issue by failing to

oppose a motion to dismiss) (citing Scott v. State of Tennessee, 878 F.2d 382 (6th Cir. 1989)

(unpublished table decision) (affirming district court’s grant of the defendant’s unopposed motion

to dismiss, and noting that “if a plaintiff fails to respond or to otherwise oppose a defendant’s

motion, then the district court may deem the plaintiff to have waived opposition to the motion”).

               This Court’s local rules embody this caselaw, requiring that “[u]nless otherwise

ordered, any party opposing a dispositive motion shall, within twenty-eight (28) days after service

of the motion, file a responsive brief and any supporting materials.” See W.D. Mich. LCivR 7.2(c)

(emphasis added); Woods v. Demmer Corp., No. 1:09-cv-625, 2010 WL 5147364 at *3 (W.D.

Mich. Nov. 18, 2010), R&R adopted, 2010 WL 5146569 (W.D. Mich. Dec. 13, 2010) (noting that

the local court rules require a party to file a responsive brief if the party opposes the motion and

that the district court may deem the plaintiff to have waived opposition to a motion to dismiss if

the plaintiff fails to respond or otherwise oppose it).

               As a pro se litigant, plaintiff is “required to follow the rules of civil procedure and

easily-understood Court deadlines.” Mooney v. Cleveland Clinic Foundation, 184 F.R.D. 588, 590

(N.D. Ohio 1999). Spencer’s failure to file a response to defendant’s motion to dismiss is

tantamount to a failure to prosecute his claims. “The authority of a federal trial court to dismiss a

plaintiff’s action with prejudice because of his failure to prosecute cannot seriously be doubted.”

Link v. Wabash Railroad Co., 370 U.S. 626, 629 (1962). Accordingly, defendant’s unopposed

motion should be granted as unopposed.

               2.      The Court should dismiss Spencer’s complaint because he is part of
                       a class action seeking the same relief.

                                                  13
Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.313 Page 14 of 17




                Defendant contends that Spencer’s complaint should be dismissed because he is

part of a class action which seeks to have SORA declared unconstitutional and unenforceable,

John Does #1-6 v. Snyder, et al., 2:16-cv-13137 (“Does II”), 2020 WL 758232, -- F.Supp. 3d --

(E.D. Mich. Feb. 14, 2020). The Court agrees. Plaintiff is part of two classes in Does II: the

“primary class,” which is defined as “all people who are or will be subject to registration under

Michigan’s Sex Offenders Registration Act”; and, the “pre-2006 ex post facto subclass,” which is

defined as “members of the primary class who committed their offense or offenses requiring

registration before January 1, 2006, and who have committed no registrable offense since.” See

Does II (Order Granting Class Certification) (Sept. 11, 2018) (ECF No. 23-3, PageID.278-280).

Members of the “primary class” seek relief on constitutional claims of vagueness, strict liability,

and violation of the First Amendment. Members of the “pre-2006 ex post facto subclass” seek

relief for an ex post facto violation. Id.

                In Does II, the court certified the primary class and sub-classes under Fed. R. Civ.

P. 23 to avoid inconsistent results in individual lawsuits:

        6.      The Court finds that, as to the primary class and the two subclasses, the
        requirements of Fed. R. Civ. P. 23(a) are met because (1) the class and subclasses
        are so numerous that joinder of all members is impracticable, (2) there are questions
        of law or fact common to the class and subclasses, (3) the claims or defenses of the
        representative parties are typical of the claims or defenses of the class and
        subclasses, and (4) the representative plaintiffs will fairly and adequately protect
        the interests of the class and subclasses.

        7.      The Court finds that, as to the primary class and the two subclasses, the
        requirements of Fed. R. Civ. P. 23(b)(1)(A) are met because prosecuting separate
        actions by or against individual class members would create a risk of “inconsistent
        or varying adjudications with respect to individual class members that would
        establish incompatible standards of conduct for the party opposing the class”. Fed.
        R. Civ. P. 23(b)(1)(A).

        8.     The Court finds that, as to the primary class and the two subclasses, the
        requirements of Fed. R. Civ. P. 23(b)(2) are met because the party opposing the

                                                 14
Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.314 Page 15 of 17




        class has acted or refused to act on grounds that apply generally to the class, so that
        final injunctive relief would be appropriate respecting the class as a whole if
        plaintiffs prevail in demonstrating that those actions or inactions violate plaintiffs’
        rights. . . .

        15.     By stipulating to this order, the plaintiffs, and the class members they
        represent, are not waiving any claims with respect to other causes of action or other
        forms of relief which they have not pled in this action for declaratory and injunctive
        relief.

Id.

                Spencer cannot opt out of these classes and seek his own relief in a separate lawsuit.

See Walmart-Stores, Inc. v. Dukes, 564 U.S. 338, 361-62 (2011). “The key to the (b)(2) class is

the indivisible nature of the injunctive or declaratory remedy warranted—the notion that the

conduct is such that it can be enjoined or declared unlawful only as to all of the class members or

as to none of them.” Id. at 360 (2011) (internal quotation marks omitted). Permitting the

combination of individualized and classwide relief in a Rule 23(b)(2) class is inconsistent with the

structure of this rule, which provides relief for the entire class and provides no opportunity for a

class member to opt out. Id. at 361-62.

                On February 14, 2020, the court in Does II granted relief to the primary class and

the subclasses, stating in pertinent part:

                For several years, registrants have been forced to comply with
        unconstitutional provisions of SORA. The parties, and this court, expected that the
        Sixth Circuit’s ruling would spur legislative action, and for some time, it appeared
        that the legislature was poised to pass a new and comprehensive statute, obviating
        the need for this opinion. Unfortunately, the legislature was not able to finalize a
        new registration statute. Faced with the continued violation of their rights, Plaintiffs
        returned to this court to remedy Defendants’ ongoing violations. The court’s duty
        is to invalidate those portions of SORA that violate the Constitution. In so doing,
        the court recognizes that its ruling will fracture the existing structure of SORA.
        However, the court anticipates that its ruling will reignite efforts to finalize a new,
        unified registration statute that can survive constitutional review, as has the national
        model, SORNA.




                                                  15
Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.315 Page 16 of 17




               But until such time as the legislature acts, SORA will be unenforceable
       against a large portion of registrants and may be enforced only in part against the
       remaining registrants.

               For the reasons explained above, the court will grant Plaintiffs’ pending
       motions and will enter permanent injunctive relief on behalf of the ex post facto
       subclasses and the primary class. Upon the entry of final judgment in this case,
       Defendants will be permanently enjoined from enforcing any provision of SORA
       against members of the ex post facto subclasses and will be permanently enjoined
       from enforcing the provisions described in Part III.B of this opinion against any
       registrant. The parties will immediately begin efforts to formulate a joint, proposed
       form of judgment, which will become effective 60 days after entry. The court will
       include this 60-day window until the judgment becomes effective principally to
       allow time for the legislature to craft and enact a new statute.

               Additionally, the parties will promptly begin to prepare documents
       sufficient to provide notice of this opinion, and its impact, to all registrants, all law
       enforcement officials, and prosecuting attorneys responsible for enforcement of
       SORA. As part of this notification process, Defendants must update their
       Explanation of Duties form provided to all registrants.

               To be clear: SORA will not become unenforceable as of the date of this
       order. Rather, the holdings in this opinion will become effective and enforceable
       only after the entry of a final judgment, at the time specified in that final judgment.
       Accordingly,

               IT IS ORDERED that Plaintiffs' motion for declaratory and injunctive relief
       (ECF No. 62) is GRANTED. Michigan's SORA is DECLARED NULL AND
       VOID as applied to members of the ex post facto subclasses (any registrant whose
       offense requiring them to register, and who has not committed a subsequent
       offense, occurred prior to April 12, 2011). Defendants and their agents will be
       ENJOINED from enforcing ANY provision of SORA against members of the ex
       post facto subclasses.

               The holdings in this order will not become effective until the time described
       in the Judgment, which will be entered later.

Does II, 2020 WL 758232 at *13. Unfortunately, the pandemic disrupted the mechanism set forth

in Does II. On April 6, 2020, the Court ordered “that any final judgment is hereby SUSPENDED

for the duration of the COVID-19 crisis.” Id., 2020 WL 1684156 at *2, -- F.Supp.3d -- (E.D.

Mich. April 6, 2020).




                                                  16
Case 1:19-cv-00201-RJJ-RSK ECF No. 25 filed 08/31/20 PageID.316 Page 17 of 17




               Spencer has no legal basis to press his individual claims for declaratory or

injunctive relief in the present lawsuit. Spencer is a member of both the primary class and the pre-

2006 ex post facto subclass in Does II, and he must accept the relief provided in Does II. See

Walmart-Stores, Inc., 564 U.S. 338; Dentry v. Snyder, No. 17-10643, 2020 WL 1506404 at *2

(E.D. Mich. March 30, 2020) (as a member of the certified Rule 23(b)(2) class in Does II, the

plaintiff could not opt out of the class or separately litigate his claims; however, the plaintiff could

pursue his legally cognizable claim as a class member). The court in Does II declared that SORA

is “NULL AND VOID” as applied to members of an ex post facto subclass. As a member of that

subclass, Spencer has received the declaratory relief he seeks in the present lawsuit. Accordingly,

Spencer’s complaint should be dismissed.


       III.    Recommendation

               Accordingly, I respectfully recommend that defendant’s motion to dismiss (ECF

No. 22) be GRANTED and that this action be DISMISSED.


Dated: August 31, 2020                                 /s/ Ray Kent
                                                       RAY KENT
                                                       United States Magistrate Judge


ANY OBJECTIONS to this Report and Recommendation must be served and filed with the Clerk
of the Court within fourteen (14) days after service of the report. All objections and responses to
objections are governed by W.D. Mich. LCivR 72.3(b). Failure to serve and file written objections
within the specified time waives the right to appeal the District Court’s order. Thomas v. Arn, 474
U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                  17
